                 Case 2:18-bk-17029-BB                                Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                                                     Desc
                                                                       Main Document    Page 1 of 27
                                TOTAL DISBURSEMENTS FROM GENERAL DIP ACCOUNT FOR CURRENT PERIOD
                                               OFFICE OF THE UNITED STATES TRUSTEE
                                                 CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                                                                             CHAPTER 11 (BUSINESS)

     DDC GROUP, INC.                                                                                               Case Number:                                         2:18-bk-17029-BB
                                                                                                                   Operating Report Number:                            10
                                                                             Debtor(s).                            For the Month Ending:                               3/31/2019

                                                                    I. CASH RECEIPTS AND DISBURSEMENTS
                                                                           A. GENERAL DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                                       2,864,710.15

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                                            2,844,574.99
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                                             20,135.16

4. RECEIPTS DURING CURRENT PERIOD:
   General Sales                                                                                                                                          349,816.62
   Transfers from Other DIP Accounts (from page 2)                                                                                                         10,000.00

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                                               359,816.62

5. BALANCE:                                                                                                                                                                    379,951.78

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                                                           92,417.10
   Disbursements (from page 2)                                                                                                                            266,997.68

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                                       359,414.78

7. ENDING BALANCE:                                                                                                                                                                20,537.00

8. General DIP Account Number                                                                                      ***7371
                                                                                                                   The Commerce Bank of Washington
     Depository Name & Location:                                                                                   601 Union St Suite 3600
                                                                                                                   Seattle, WA 98101


*    All receipts must be deposited into the general account.
**   Include receits from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold.
     to whom, terms, and date of Court Order or Report of Sale.
*** This amount should be the same as the total from page 2.




                                                                                                        1
         Case 2:18-bk-17029-BB   Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                                  Desc
                                  Main
                TOTAL DISBURSEMENTS    Document
                                    FROM GENERAL DIPPage 2 of 27
                                                     ACCOUNT  FOR CURRENT PERIOD

  Date      Check                                                                      * Amount      ** Amount
mm/dd/yyyy Number     Payee or DIP Account                    Purpose                 Stransfered    Disbursed       Amount
03/01/2019   EFT         Bento for Business            Funding of Bento Card                            5,000.00       5,000.00
03/04/2019   EFT       RMO AGENCY LLC                    Permits & Similar                                895.00         895.00
03/04/2019   1645        JOSE CASTILLO            Outside Services - Subcontractors                     2,520.00       2,520.00
03/04/2019   1647     JOHN VAN KRIEKEN            Outside Services - Subcontractors                     1,350.00       1,350.00
03/04/2019   1650          BOLERO INC                   Sales / Commissions                             2,500.00       2,500.00
03/05/2019   EFT     ALL AIR MECHANICAL           Outside Services - Subcontractors                   113,750.00     113,750.00
03/05/2019   1651            Employee                 Reimbursable Expenses                             1,000.00       1,000.00
03/05/2019   EFT         Bento for Business            Funding of Bento Card                            3,000.00       3,000.00
03/07/2019   EFT        Unchained Financial             Accounting Expense                              1,100.00       1,100.00
03/07/2019   EFT       PACIFIC DRYWALL             Construction Materials Costs                        13,053.75      13,053.75
03/08/2019   EFT           Jeff Alkazian          Outside Services - Subcontractors                     1,009.88       1,009.88
03/08/2019   EFT         Bento for Business            Funding of Bento Card                            3,000.00       3,000.00
03/11/2019   EFT            xxxxxx7401                  Transfer to Tax DIP               8,000.00                     8,000.00
03/11/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP           20,000.00                    20,000.00
03/12/2019   EFT         Bento for Business            Funding of Bento Card                            5,000.00       5,000.00
03/12/2019   EFT        COST FINANCIAL                   Insurance Expense                                 63.82          63.82
03/13/2019   1511         Valley Concrete         Outside Services - Subcontractors                     7,500.00       7,500.00
03/13/2019   EFT      Merrill Communications                    Rent                                    9,465.29       9,465.29
03/13/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP           15,000.00                    15,000.00
03/13/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP           15,000.00                    15,000.00
03/13/2019   1645   GENERALCONSTRUCTION           Outside Services - Subcontractors                       450.00         450.00
03/14/2019   EFT          Deborah Tyrell                    Bookkeeping                                   480.00         480.00
03/14/2019   1653      NOORIAN KAREEM                     Employee Paryoll                                178.13         178.13
03/15/2019   1508      AQUALINE PIPING            Outside Services - Subcontractors                    33,462.00      33,462.00
03/15/2019   1510        McCoy Insulation         Outside Services - Subcontractors                    20,000.00      20,000.00
03/15/2019   EFT       ANALYSIS CHARGE                 Bank Service Charges                               319.49         319.49
03/15/2019   EFT        CARLOS PEREDO             Outside Services - Subcontractors                     1,250.00       1,250.00
03/15/2019   EFT     MARIA BUSTAMANTE             Outside Services - Subcontractors                     1,250.00       1,250.00
03/15/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP            2,000.00                     2,000.00
03/18/2019   1509     Big Bay Plastering, Inc.    Outside Services - Subcontractors                     4,600.00       4,600.00
03/18/2019   EFT              NSF FEE                  Bank Service Charges                                35.00          35.00
03/18/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP           10,000.00                    10,000.00
03/18/2019   EFT        COST FINANCIAL                   Insurance Expense                              1,054.26       1,054.26
03/18/2019   1654          BOLERO INC                   Sales / Commissions                             2,500.00       2,500.00
03/19/2019   EFT         Bento for Business            Funding of Bento Card                            5,000.00       5,000.00
03/19/2019   EFT          BILL MATRIX                  Bank Service Charges                                 5.00           5.00
03/19/2019   EFT         Porsche Consumer                   Car Payment                                 2,247.38       2,247.38
03/20/2019   EFT        Unchained Financial             Accounting Expense                              1,100.00       1,100.00
03/20/2019   EFT      START UP BOLD LLC           Outside Services - Subcontractors                     6,000.00       6,000.00
03/22/2019   EFT      Cogent Communications                    Utilities                                  575.00         575.00
03/25/2019   EFT       MARLIN BUSINESS                     Office Expense                                 116.24         116.24
03/26/2019   EFT            xxxxxx7401                  Transfer to Tax DIP               6,500.00                     6,500.00
03/26/2019   EFT            xxxxxx7398                 Transfer to Payroll DIP           15,000.00                    15,000.00
03/26/2019   EFT     MERCURY INSURANCE                   Insurance Expense                                 19.16          19.16
03/26/2019   EFT     PRIVATEPMNTSVCING                  Dues & Subscriptions                            2,395.01       2,395.01
03/27/2019   EFT     KAISER PERMANENTE                   Insurance Expense                              3,772.62       3,772.62
03/27/2019   EFT      Blue Shield of California           Health Insurance                              3,195.84       3,195.84
03/28/2019   1514               IRS                         Tax Payment                                   974.28         974.28
03/28/2019   EFT         Bento for Business            Funding of Bento Card                            4,000.00       4,000.00



                                                      Continued2 on Next Page
                 Case 2:18-bk-17029-BB                             Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                                      Desc
                                                                    Main Document         Page 3 of 27
                                                                          Continued from Previous Page

    03/28/2019          1831                     Employee                              Reimbursable Expenses                                    424.60          424.60
    03/29/2019          EFT                     xxxxxx7398                             Transfer to Payroll DIP                  917.10                          917.10
    03/29/2019          1832                     Employee                              Reimbursable Expenses                                  1,385.93        1,385.93




                                                             TOTAL DISBURSEMENTS THIS PERIOD: $ 92,417.10                                $ 266,997.68    $ 359,414.78
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                                   3
               Case 2:18-bk-17029-BB                      Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35         Desc
                                                           Main Document    Page 4 of 27
                                                            GENERAL DIP ACCOUNT
                                                            BANK RECONCILIATION

                      Bank statement Date:                             3/31/2019       Balance on Statement:   $   20,537.00

Plus deposits in transit (a):
                                                                    Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                 0.00

Less Outstanding Checks (a):
                  Check Number                                        Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                 0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $20,537.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                   4
       Case 2:18-bk-17029-BB            Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35 Desc
                                         Main Document    PageO4*4P+4+-+,
                                                               5 of 27
                                                                        ģģãĘ¡ìâÞ¢ ï                                £*,/Rć
                                                                        ¥054/P1¦0P§1        ªª


                                                      )*+*,-+,./01233/0+45
                                                                                                      :<=;;<69<78>=?
                                                                                   6789:7;<
                                                                                                      !7@:A8BC=8
     LN                                                                :=8<D;E<6       F(G&H("('%"GG
       
    Ď($#'f'$gG("'                                                                            &G$8A=8C6<<CLDAC<%&GGL
                                                                                   I7AJA8BKK6<@@
                                                                                              <7CCJ<L!"#$G$
    %G $&gG
                                                                                    8JA8<99<@@      MMMNC9EM7N9=;
     "GGg$'%#




 O0PP*1Q/R233/0+45
 STTUVWXYZ[                                                          STTUVWXV\][^                             W_`WabcdcWT[
 ef                                                                %g$                                  h(GL%gNGG


ijklmnkkopqnprlmsv                             z×zw
STTUVWXV\\c^Y                                                           
 cX[           [|T^`ZX`UW                                   S\UVWX
}~}}   b[a`WW`WabcdcWT[                            }~ 
             g6<KACF@H:A@<6A=K                     h%"L#$&N&(
             (<EACF@H:A@<6A=K                     h%"L$Ng#
}~}   W_`WabcdcWT[                               } ~Ĉ}}

d[TX^UW`T ^[_`X|
 cX[          [|T^`ZX`UW                                                                                                   S\UVWX
G%G(G$"   å             ((                                                                      h$L&(NG
G%G(G$"   å             $g#                                                                      hL($N(
G%G(G$"   å              gGg&                                                                    h($L&Ngg
G%$(G$"   $G&g(g 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%"#=8%$$"7C$GÚ"                                         h$GLGGGNGG




                                                               5

       ggG#G%(g&#(GggGgGG                        (G$"G%("               :<9>A8B99=D8CC7C<;<8C@
6=D·L89N                                 g%g$                    C7C<;<8C8KA8BG%("(G$"                      7B<%=?&
        Case 2:18-bk-17029-BB               Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                           Desc
                                             Main Document    Page 6 of 27
ijklmnkkopqnprlmsvÕwwz×zwo«¬­®¯°®±²³´
d[TX^UW`T ^[_`X|ðTUWX`WV[_ñ
 cX[            [|T^`ZX`UW                                                                                                 S\UVWX
G%$#(G$"     G$#" 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%"#=8%$#$"7C#ÚG(                                         h$LGGNGG
G%$#(G$"     !ę eee f               G"& f                                          hg$L#$#N(G
G%(G(G$"     !f' L           G#&f                                                  h$"L$gNGG

d[TX^UW`T []`X|
 cX[            [|T^`ZX`UW                                                                                                 S\UVWX
G%G$(G$"      !<8C=?=6D<@A8<@@       $$&":<789=6·78>                                                       hLGGGNGG
G%G(G$"     I Le"             '$"&G                                                                     h#"NGG
G%G(G$"      !JJA6I<9:78A97J=8C679C=6@89       g((=;<6A9778>                                         h$$%LgGNGG
G%G&(G$"      !<8C=?=6D<@A8<@@       $$&":<789=6·78>                                                       h%LGGGNGG
G%Gg(G$"      !89:7A8<KA8789A7J<6A9<@         $&(g:7@<                                                       h$L$GGNGG
G%Gg(G$"      !79A?A96M7JJ78K7A8CA8BL89N$     G(#!<JJ@76B=                                             h$%LG%Ng
G%G#(G$"      !ę<??J>7ċA78$($GGG%#78>=?;<6A97                                                                h$LGG"N##
G%G#(G$"      !<8C=?=6D<@A8<@@%$$G$$&":<789=6·78>                                                          h%LGGGNGG
G%$$(G$"     G%%G 8JA8<678@?<6C=:<9>A8B¶¶¶gG$=8%$$$"7C$Úg                                          h#LGGGNGG
G%$$(G$"     G%%$ 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%$$$"7C$Úg                                         h(GLGGGNGG
G%$((G$"      !<8C=?=6D<@A8<@@%$$G$$&":<789=6·78>                                                          hLGGGNGG
G%$((G$"      NIN          ("G$                                                                      h&%N#(
G%$%(G$"      !I<66AJJ=;D8A97CA=8@        GG((78>                                                          h"L&N("
G%$%(G$"     Gg#g$& 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%$%$"7C$GÚ(                                         h$LGGGNGG
G%$%(G$"     Gg""(g 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%$%$"7C$GÚ%                                         h$LGGGNGG
G%$(G$"      !<E=67:N6<JJ       $&(g:7@<                                                                     h#GNGG
G%$(G$"      !76J=@<6<K=%       $&(gęI=6B78:7@<                                                             h$L(GNGG
G%$(G$"      !I76A7D@C7;78C<         $&(g:7@<                                                                   h$L(GNGG
G%$(G$"     $%"g#$ 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%$$"7C$Ú$                                          h(LGGGNGG
G%$#(G$"     G(%("" 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%$#$"7C$GÚ$(                                         h$GLGGGNGG
G%$#(G$"      NIN          %Gg(                                                                   h$LGN(&
G%$"(G$"      !<8C=?=6D<@A8<@@       $$&":<789=6·78>                                                       hLGGGNGG
G%$"(G$"     Iå             &(#(                                                                       hNGG
G%$"(G$"      e I                  (#$                                                           h(L(gN%#
G%(G(G$"      !89:7A8<KA8789A7J<6A9<@         $&(g:7@<                                                       h$L$GGNGG
G%(G(G$"      !C76C·=JK        G(#!<JJ@76B=                                                             h&LGGGNGG
G%(((G$"       IIe gGG                                                                           hgNGG
G%((G$"     IIe                  #$'GG$                                                            h$$&N(
G%(&(G$"     G($% 8JA8<678@?<6C=:<9>A8B¶¶¶gG$=8%(&$"7C"Ú(#                                           h&LGGNGG
G%(&(G$"     G($% 8JA8<678@?<6C=:<9>A8B¶¶¶g%"#=8%(&$"7C"Ú(#                                          h$LGGGNGG
G%(&(G$"     II                G'#G(G                                                                  h$"N$&
G%(&(G$"      I I                        (($$                                                   h(L%"NG$
G%(g(G$"     e I              &$                                                             h%L$"N#
G%(#(G$"      !<8C=?=6D<@A8<@@        $&":<789=6·78>                                                       hLGGGNGG

X[^ []`X|
 cX[             [|T^`ZX`UW                                                                                                S\UVWX
G%$(G$"     $"e                                                                                       h%$"N"
G%$#(G$"     7AKC<;<<                                                                                             h%NGG
G%(&(G$"     f e                       #$$G                                                      h%Lgg(N&(
G%("(G$"     8C<687J678@?<6                                                                                            h"$gN$G

 [Tµ| d[c^[_
    [Tµ]^           cX[       S\UVWX        [Tµ]^           cX[         S\UVWX         [Tµ]^           cX[        S\UVWX
        $G# G%$(G$"      h%%L&(NGG           $&%$¶   G%(#(G$"         h(N&G            $&$   G%G(G$"       h$LGGGNGG
        $G" G%$#(G$"       hL&GGNGG           $&(¶   G%G(G$"        h(L(GNGG           $&%¶   G%$(G$"        h$g#N$%
        $$G G%$(G$"      h(GLGGGNGG           $&¶   G%$%(G$"         hGNGG            $&   G%$#(G$"       h(LGGNGG
        $$$ G%$%(G$"       hgLGGNGG           $&g¶   G%G(G$"        h$L%GNGG           $&"¶   G%("(G$"       h$L%#N"%
        $$¶ G%(#(G$"         h"gN(#           $&G¶   G%G(G$"        h(LGGNGG
¶8KA97C<@@>A··<K9:<9>8D;E<6

 c`dYbcdcWT[|
 cX[                             S\UVWX       cX[                             S\UVWX        cX[                               S\UVWX
G%G$(G$"                     h$L$%N$&    G%G&(G$"                    h$gL%N#     G%$$(G$"                    h$G$L(g"N"
G%G(G$"                     h$%Lg&N#$    G%Gg(G$"                    h$%%L(#"N#%     G%$((G$"                     h"&L($&N$%
G%G(G$"                    h$GL%N#    G%G#(G$"                    h$("L(g"N"     G%$%(G$"                     h#L#GGN#

                                                                7

       ggG#G%(g&#(GggGgGG                         (G$"G%("                 :<9>A8B99=D8CC7C<;<8C@
6=D·L89N                                g%g$            C7C<;<8C8KA8BG%("(G$"                         7B<=?&
        Case 2:18-bk-17029-BB              Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                      Desc
                                            Main Document    Page 7 of 27
ijklmnkkopqnprlmsv                              z×zwo«¬­®¯°®±²³´
 c`dYbcdcWT[|ðTUWX`WV[_ñ
 cX[                            S\UVWX       cX[                        S\UVWX        cX[                               S\UVWX
G%$(G$"                     hL&#GNg$    G%(G(G$"                h"L#$(Ng#     G%(g(G$"                    h(#L(%#N"$
G%$(G$"                      'h$%#Ng#    G%(((G$"                h"L(%gNg#     G%(#(G$"                    h((L#GNG%
G%$#(G$"                    hL""GN$&    G%((G$"                h"L$($N     G%("(G$"                    h(GL%gNGG
G%$"(G$"                    hgLg%gNg#    G%(&(G$"                h%$L%Ng


¸[^_^c¹XcW_[XV^W[_ X[\º[[|
                                                           UXcd¹U^X`|Z[^`U_                      UXcdY[c^»XU»_cX[
   UXcd¸[^_^c¹Xº[[|                                                    h%NGG                                  h%NGG
   UXcd[XV^W[_ X[\º[[|                                                 hGNGG                                    hGNGG




                                                          8

       ggG#G%(g&#(GggGgGG                    (G$"G%("                :<9>A8B99=D8CC7C<;<8C@
         Case 2:18-bk-17029-BB        Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35     Desc
                                       Main Document    Page 8 of 27
                                 I. CASH RECEIPTS AND DISBURSEMENTS
                                        B. PAYROLL DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                                    536,039.85

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                         521,545.26
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                       14,494.59

4. RECEIPTS DURING CURRENT PERIOD:                                                          79,817.10
  Transferred from General DIP Account & TAX DIP Account

5. BALANCE:                                                                                 94,311.69

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
  Transferred to General DIP Account (xxxxxx7401)  11,500.00
  Disbursements                                    82,776.69

  TRANSFERS DISBURSEMENTS THIS PERIOD:***                                                   94,276.69


7. ENDING BALANCE:                                                                                35.00

8. Payroll DIP Account Number:                           ***7398
                                                         The Commerce Bank of Washington
  Depository Name & Location:                            601 Union St Suite 3600
                                                         Seattle, WA 98101




                                                    11
        Case 2:18-bk-17029-BB Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35 Desc
                                Main Document   Page 9 of 27
             TOTAL DISBURSEMENTS FROM PAYROLL DIP ACCOUNT FOR CURRENT PERIOD

  Date      Check
mm/dd/yyyy Number               Payee                            Purpose                 Amount
03/02/2019      EFT            CompuPay                         Payroll Fees                    119.53
03/02/2019      5328    VYACHESLAV BORISOV                 Insider Payroll Check              4,819.31
03/14/2019      EFT           xxxxxx7371                 Transfer to General DIP             10,000.00
03/15/2019      EFT      SAMUEL MARTINEZ             Outside Services - Subcontractors        2,500.00
03/15/2019      EFT        Bento for Business             Funding of Bento Card               5,000.00
03/15/2019      EFT            Compupay                         Payroll Fees                    124.39
03/15/2019      EFT        Various Employees                  Direct Deposits                16,805.65
03/18/2019      EFT           xxxxxx7371                 Transfer to General DIP              1,500.00
03/18/2019      EFT       PACIFIC DRYWALL             Construction Materials Costs           24,800.00
03/18/2019      5343      NOORIAN KAREEM                     Employee Payroll                   568.86
03/27/2019      5316       DANIiL BORISOV                  Insider Payroll Check              4,786.46
03/28/2019      5339    VYACHESLAV BORISOV                 Insider Payroll Check              7,819.31
03/29/2019      EFT            CompuPay                         Payroll Fees                    139.89
03/29/2019      EFT        Various Employees                  Direct Deposits               15,293.29




                                         TOTAL DISBURSEMENTS THIS PERIOD:                   94,276.69




                                                12
               Case 2:18-bk-17029-BB                      Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35          Desc
                                                           Main Document    Page 10 of 27
                                                            PAYROLL DIP ACCOUNT
                                                            BANK RECONCILIATION

                      Bank statement Date:                             3/31/2019        Balance on Statement:   $      35.00

Plus deposits in transit (a):
                                                                    Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                  0.00

Less Outstanding Checks (a):
                  Check Number                                        Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                  0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                 $35.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                   13
       Case 2:18-bk-17029-BB            Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35 Desc
                                         Main Document    PageO4*4P+4+-+,
                                                              11 of 27
                                                                        ģģãĘ¡ìâÞ¢ ï                                £*,/R¤
                                                                        ¥054/P1¦0P§1        ªä


                                                      )*+*,-+,./01233/0+45
                                                                                                      :<=;;<69<78>=?
                                                                                   6789:7;<
                                                                                                      !7@:A8BC=8
     LN                                                                :=8<D;E<6       F(G&H("('%"GG
       
    Ď($#'f'$gG("'                                                                            &G$8A=8C6<<CLDAC<%&GGL
                                                                                   I7AJA8BKK6<@@
                                                                                                <7CCJ<L!"#$G$
    %G $&gG
                                                                                    8JA8<99<@@      MMMNC9EM7N9=;
     "GGg$'%#




 O0PP*1Q/R233/0+45
 STTUVWXYZ[                                                           STTUVWXV\][^                            W_`WabcdcWT[
 ef                                                                g%"#                                    h%NGG


ijklmnkkopqnprlmsv                             z×æÖ
STTUVWXV\\c^Y                                                           
 cX[           [|T^`ZX`UW                                    S\UVWX
}~}}   b[a`WW`WabcdcWT[                             ØØØ 
             #6<KACF@H:A@<6A=K                       hg"L#$gN$G
             $<EACF@H:A@<6A=K                       h"L(g&N&"
}~}   W_`WabcdcWT[                                    ~ }}

d[TX^UW`T ^[_`X|
 cX[          [|T^`ZX`UW                                                                                                   S\UVWX
G%$$(G$"   G%%$ 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%$$$"7C$Úg                                         h(GLGGGNGG
G%$%(G$"   Gg#g$& 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%$%$"7C$GÚ(                                         h$LGGGNGG
G%$%(G$"   Gg""(g 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%$%$"7C$GÚ%                                         h$LGGGNGG
G%$(G$"   $$(# 8JA8<678@?<6?6=;:<9>A8B¶¶¶gG$=8%$$"7C$Ú%                                          h$L"GGNGG




                                                              14

       #&""G(""$"#"g$#(                        (G$"G%("               :<9>A8B99=D8CC7C<;<8C@
6=D·L89N                                    g%"#                  C7C<;<8C8KA8BG%("(G$"                       7B<%=?
        Case 2:18-bk-17029-BB                  Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                          Desc
                                                Main Document    Page 12 of 27
ijklmnkkopqnprlmsv                                  z×æÖo«¬­®¯°®±²³´
d[TX^UW`T ^[_`X|ðTUWX`WV[_ñ
 cX[           [|T^`ZX`UW                                                                                                    S\UVWX
G%$(G$"    $%"g#$ 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%$$"7C$Ú$                                           h(LGGGNGG
G%$#(G$"    G(%("" 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%$#$"7C$GÚ$(                                          h$GLGGGNGG
G%(&(G$"    G($% 8JA8<678@?<6?6=;:<9>A8B¶¶¶g%g$=8%(&$"7C"Ú(#                                           h$LGGGNGG

X[^ ^[_`X|
 cX[            [|T^`ZX`UW                                                                                                      S\UVWX
G%("(G$"    8C<687J678@?<6                                                                                                 h"$gN$G

d[TX^UW`T []`X|
 cX[           [|T^`ZX`UW                                                                                                    S\UVWX
G%G$(G$"     III               g"(&                                                                h$$"N%
G%$(G$"    $G&g(g 8JA8<678@?<6C=:<9>A8B¶¶¶g%g$=8%$$"7C$GÚ"                                            h$GLGGGNGG
G%$(G$"                   g"(&                                                                      h$&L#GN&
G%$(G$"     !7;D<JI76CA8<ċ       GG($ęI=6B78:7@<                                                               h(LGGNGG
G%$(G$"     !<8C=?=6D<@A8<@@      $$&":<789=6·78>                                                           hLGGGNGG
G%$(G$"     III               g"(&                                                                h$(N%"
G%$#(G$"     !79A?A96M7JJ78K7A8CA8BL89N      G(#!<JJ@76B=                                                h(L#GGNGG
G%$#(G$"    G$#" 8JA8<678@?<6C=:<9>A8B¶¶¶g%g$=8%$#$"7C#ÚG(                                              h$LGGNGG
G%(#(G$"                   g"(&                                                                      h$L("%N("
G%("(G$"     III               g"(&                                                                h$%"N#"

 [Tµ| d[c^[_
    [Tµ]^           cX[       S\UVWX           [Tµ]^         cX[         S\UVWX
        %$& G%(g(G$"       hLg#&N&              %%"¶ G%(#(G$"        hgL#$"N%$
        %(#¶ G%G(G$"       hL#$"N%$              %%¶ G%$#(G$"         h&#N#&
¶8KA97C<@@>A··<K9:<9>8D;E<6

 c`dYbcdcWT[|
 cX[                                S\UVWX       cX[                            S\UVWX        cX[                               S\UVWX
G%G$(G$"                        h$L%gNG&    G%$(G$"                    h%L&GN$G     G%(g(G$"                    h((L%gGN%"
G%G(G$"                         h"LNg    G%$(G$"                    h("LG(Ng$     G%(#(G$"                      'hg(N($
G%$$(G$"                        h("LNg    G%$#(G$"                    h$(L$&N#     G%("(G$"                        h%NGG
G%$%(G$"                        h"LNg    G%(&(G$"                    h(gL$&N#


¸[^_^c¹XcW_[XV^W[_ X[\º[[|
                                                                  UXcd¹U^X`|Z[^`U_                       UXcdY[c^»XU»_cX[
   UXcd¸[^_^c¹Xº[[|                                                             hGNGG                                  h%NGG
   UXcd[XV^W[_ X[\º[[|                                                         hGNGG                                    hGNGG




                                                                 16

       #&""G(""$"#"g$#(                           (G$"G%("                 :<9>A8B99=D8CC7C<;<8C@
         Case 2:18-bk-17029-BB      Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35         Desc
                                     Main Document    Page 13 of 27
                                I. CASH RECEIPTS AND DISBURSEMENTS
                                          C. TAX DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                        124,052.51

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                             116,043.17
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                               8,009.34

4. RECEIPTS DURING CURRENT PERIOD:                                                              14,500.00
  Transferred from General DIP Account (xxxxxx7401)

5. BALANCE:                                                                                     22,509.34

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD
  Transferred to General PAYROLL Account (xxxxxx7398)                  1,900.00
  Disbursements                                                       20,256.62

  TRANSFERS DISBURSEMENTS THIS PERIOD:***                                                       22,156.62

7. ENDING BALANCE:                                                                                   352.72

8. Tax DIP Account Number:                                 ***7401
                                                           The Commerce Bank of Washington
  Depository Name & Location:                              601 Union St Suite 3600
                                                           Seattle, WA 98101




                                                      18
        Case 2:18-bk-17029-BB Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35    Desc
                               Main Document    Page 14 of 27
             TOTAL DISBURSEMENTS FROM TAX DIP ACCOUNT FOR CURRENT PERIOD

  Date      Check
mm/dd/yyyy Number             Payee                        Purpose            Amount
03/01/2019      EFT       CompuPay, Inc.                 Payroll Taxes             6588.27
03/14/2019      EFT        xxxxxx7398              Transfer to PAYROLL DIP        1,900.00
03/14/2019      EFT       CompuPay, Inc.                 Payroll Taxes             7517.30
03/29/2019      EFT       CompuPay, Inc.                 Payroll Taxes             6151.05




                                           TOTAL DISBURSEMENTS THIS PERIOD:      22,156.62




                                                   19
               Case 2:18-bk-17029-BB                      Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35            Desc
                                                           Main Document    Page 15 of 27
                                                               TAX DIP ACCOUNT
                                                            BANK RECONCILIATION

                      Bank statement Date:                               3/31/2019        Balance on Statement:   $     352.72

Plus deposits in transit (a):
                                                                    Deposit Date             Deposit Amount




Less Outstanding Checks (a):
                  Check Number                                       Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                    0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                  $352.72

* It is acceptable to replace this form with a similar form
** Please attach detailed explanation of any bank statement adjustment




                                                                                     20
       Case 2:18-bk-17029-BB            Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35 Desc
                                         Main Document    PageM2(2N)2)+)*
                                                              16 of 27
                                                                        òòæÐÔÕ£Ö                                ¥(*-P¦
                                                                        §.32-N/¨.N©/ª       è¦


                                                      '()(*+)*,-./011-.)23
                                                                                                      8: ;99:47:56<;=
                                                                                   4567859:
                                                                                                      5>8?6@A;6
     J L                                                                8;6:B9C:4       D%"EF%%$G""
    
     ð%! $c$!"%$                                                                            E"!6?;6A4::AJB?A:GE""J
                                                                                   5?H?6@II4:>>
    ï                                                                                               :5AAH:J !"!
    G&"Ë!E"
                                                                                   6H?6:77:>>      KKKLA7CK5L7;9
     ""!$G# #




 M.NN(/O-P011-.)23
 QRRSTUVWXY                                                           QRRSTUVTZ[Y\                            U]^U_`abaURY
   c                                                                #"!                                   dG&%L%


efghijggklmjlnhior                             áövs
QRRSTUVTZZa\W                                                           
 aVY           YxR\^XV^SU                                    QZSTUV
yz{y|{}y|~   `Y_^UU^U_`abaURY                              Íyy~z
             % 4:I?AD>F8?>:4?;I                       d!#J&""L""
             #:C?AD>F8?>:4?;I                        d%%J!&ELE%
yz{}~{}y|~   U]^U_`abaURY                                   z}}

bYRV\SU^R \Y]^Vx
 aVY          YxR\^XV^SU                                                                                                    QZSTUV
"G!!%"!   "GG&&"6H?6:456>=:4=4;9 8:7<?6@éééG!;6G!!!5A!#ê&                                           d J"""L""
"G%E%"!   "&%!#G6H?6:456>=:4=4;9 8:7<?6@éééG!;6G%E!5Aê%                                             dEJ&""L""




                                                              21

       &#%#&&E# %"E!E                         %"!"G%                 8:7<?6@77;B6AA5A:9:6A>
 4;BJ67L                                #"!                  A5A:9:6A6I?6@"G%%"!                       5@:G;=#
        Case 2:18-bk-17029-BB              Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                          Desc
                                            Main Document    Page 17 of 27
efghijggklmjlnhior                              áövsk¬­®¯°±¯²³´µ
bYRV\SU^R Y[^Vx
 aVY          YxR\^XV^SU                                                                                                 QZSTUV
"G"!%"!    J ï            %E                                                                      dEJ& L%
"G!#%"!   !!&&% 6H?6:456>=:4A; 8:7<?6@éééG ;6G!#!5A!&ê&G                                          d!J""L""
"G!#%"!    J ï            %E                                                                      dJ&!LG"
"G%%"!    J ï            %E                                                                      dEJ!&!L"&

 a^bW`abaURYx
 aVY                            QZSTUV       aVY                             QZSTUV       aVY                               QZSTUV
"G"!%"!                     d!J#%!L"    "G!#%"!                          dGL    "G%%"!                         dG&%L%
"G!!%"!                     dJ#%!L"    "G%E%"!                      dEJ&"GL


¶¸Y\]\a¹VaU]YVT\UY] VYZºYYx
                                                                SVab¹S\V·^xXY\^S]                    SVabWYa\»VS»]aVY
   SVab¶¸Y\]\a¹VºYYx                                                          d"L""                                 dG&L""
   SVabYVT\UY] VYZºYYx                                                      d"L""                                   d"L""




                                                               23

       &#%#&&E# %"E!E                         %"!"G%                 8:7<?6@77;B6AA5A:9:6A>
              Case 2:18-bk-17029-BB                    Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                          Desc
                                                        Main Document    Page 18 of 27
                                                    I.D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                              (Provide a copy of of montly account statements for each of the below)


                                                        General DIP Account (7371):                                  20,537.00
                                                        Payroll DIP Account (7398):                                      35.00
                                                           Tax Dip Account (7401):                                      352.72
*Other Monies:                                                                                                            0.00
                                                          **Petty Cash (from below):                                      0.00


TOTAL CASH AVAILABLE:                                                                                                            20,924.72


Petty Cash Transactions:
       Date                                  Purpose                                                             Amount
N/A




TOTAL PETTY CASH TRANSACTIONS:                                                                                                          0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                    25
          Case 2:18-bk-17029-BB       Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                 Desc
                                       Main Document    Page 19 of 27
 II. STATUS OF PAYMENTS TO SECURED CREDITORS LESSORS                                                              AND
                         OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                               Post-Petition
                          Frequency of Payments
Creditor, Lessor, Etc.                              Amount of Payment       Payments not made             Total
                                (Mo/Qtr)
                                                                                (number)
GTR                                N/A              None - Claim Disputed          N/A                    37,820.12
RDY Holdings LLC                   N/A              None - Claim Disputed          N/A                    35,000.00
Richmond Capital                   N/A              None - Claim Disputed          N/A                    37,820.12
YellowStone Capital                N/A              None - Claim Disputed          N/A                   118,478.24
Yes Lendor                         N/A              None - Claim Disputed          N/A                    55,583.35

Unexpired Leases:
Merrill Comm. LLC                Monthly                        9,368.29             0                            0.00
Office Corp. Inc.                Monthly                          104.00             0                            0.00




                                                                                 TOTAL DUE:              284,701.83

                                                  III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                               Gross Sales Subject to Sales Tax:                0.00
                                                                              Total Wages Paid:           49,589.36

                                                    Total Post-Petition                              Date Delinquent
                                                     Amounts Owing          Amount Delinquent         Amount Due
                         Federal Withholding                   2,074.86
                         State Withholding                       725.88
                         FICA- Employer's Share                1,473.13
                         FICA- Employee's Share                1,473.13
                         Federal Unemployment                     15.21
                         State Unemployment                      388.84
                         Sales and Use                             N/A
                                           TOTAL:              6,151.05                       0.00




                                                          26
                Case 2:18-bk-17029-BB                            Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                                                   Desc
                                                                  Main Document    Page 20 of 27
                                              IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                              Accounts Payable                       Accounts Receivables
                                                                               Post - Petition                   Pre-Petition     Post Petition
                                                      30 days of less                 64,117.15                              0.00    489,687.94
                                                         31-60 days                 208,400.24                               0.00     38,876.71
                                                         61-90 days                   76,783.00                              0.00    325,133.58
                                                        91-120 days                          0.00                            0.00            0.00
                                                      Over 120 days                          0.00                            0.00            0.00
                                                           TOTAL:                   349,300.39                               0.00    853,698.23

                                                                     V. INSURANCE COVERAGE

                                                                                                           Premium paid
                                               Name of Carrier   Amount of coverage Policy Expiration Date through (Date)
  Commericial General Liability             Rockingham Insurance 1 Mill/100k/1Mill        12/15/2019           12/15/2019
      Worker's Compensation                 State Comp Insurance        1,000,000.00      12/16/2019           12/16/2019
                     Umbrella               Starstone                   5,000,000.00      12/15/2019           12/15/2019
              Vehicle Liability             Farmer's Insurance    1 Mill/100k/1Mill       4/30/2019             4/30/2019
               Bond Insurance               State National                 15,000.00      7/15/2019             7/15/2019

                                                   VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                (TOTAL PAYMENTS)

   Quarterly Period Ending                                                                                                                                      Quarterly Fees
            (Date)           Total Disbursements                                  Quarterly Fees                    Date Paid                 Amount Paid        Still Owing
                 30-Jun-2018           78,942.75                                            975.00                   31-Jul-2018                   975.00                   0.00
                 30-Sep-2018          648,553.81                                           4875.00                  28-Sep-2018                    650.71                4224.29
                                                                                                                    24-Oct-2018                   4875.00               (650.71)
                        31-Dec-2018                    1,298,349.40                       12,983.00                  28-Jan-2019                  4875.00                7458.00
                                                                                                                    22-Feb-2019                   8207.29               (750.00)




                                                                              $           18,833.00                                           $ 19,583.00       $          (750.00)

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have veen incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                               27
              Case 2:18-bk-17029-BB              Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                        Desc
                                                  Main Document    Page 21 of 27
                                       VII. SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                                 Date of Order                                                       Insider Total
                                                  Authorizing                                                       Compensation
          Name of Insider                        Compensation                     *Authorized Gross Compensation    During Month
Vyacheslav Borisov                                                                                                         13,500.00
Daniel Borisov                                                                                                             10,500.00




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                 Date of Order
                                                  Authorizing                                                       Amount Paid
          Name of Insider                        Compensation                                     Description      During the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                                    28
Case 2:18-bk-17029-BB   Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35   Desc
                         Main Document    Page 22 of 27




                                      29
       Case 2:18-bk-17029-BB           Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35         Desc
                                        Main Document    Page 23 of 27
                                          DDC Group Inc - updated
                                                      Profit & Loss
Cash Basis                                               March 2019

                                                                         Mar 19
                 Ordinary Income/Expense
                      Income                                                      348,316.62

                      Cost of Goods Sold
                        Costs of Revenue Recognized                               237,067.25

                      Total COGS                                                  237,067.25

                    Gross Profit                                                  111,249.37

                      Expense
                        Accounting Expense                                           2,200.00
                        Advertising & Marketing                                      2,797.11
                        Auto Expense                                                   856.64
                        Bank Service Charges                                           359.53
                        Computer Expenses                                            3,176.07
                        Dues & Subscriptions                                         2,409.23
                        Employee Fringe Benefits                                        56.47
                        Freight & Delivery                                             849.64
                        Insurance Expense
                           Health Insurance                               2,936.22
                           Insurance Expense - Other                      5,517.21

                            Total Insurance Expense                                  8,453.43

                            Lease Exp - Vehicle                                     2,247.38
                            Legal Expense                                           1,670.59
                            Meals & Entertainment                                   5,351.76
                            Office Expense                                          1,779.17
                            Office Supplies                                         1,106.70
                            Payroll - Salaries & Wages                             49,589.36

                            Payroll Processing Fees                                   383.81
                            Payroll Tax Expense                                     4,625.44
                            Professional Fees                                         500.00
                            Reimbursable Expenses                                  20,245.96
                            Rent Expense                                            9,720.29
                            Sales / Commissions                                     5,000.00
                            Taxes & Licenses                                          659.00
                            Telephone Expense                                       2,754.84
                            Transportation Expense                                  1,202.66
                            Travel Expense                                          3,572.01
                            Utilities                                                 575.00

                      Total Expense                                               132,142.09

                 Net Ordinary Income                                              -20,892.72

               Net Income                                                         -20,892.72




                                                                                                       Page 1
                                                             30
Case 2:18-bk-17029-BB   Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35   Desc
                         Main Document    Page 24 of 27
                                           Doc DDC
                                               278 Group   Inc - updated
Accrual Basis
    Case 2:18-bk-17029-BB                           Filed 04/16/19   Entered 04/16/19 15:53:35                  Desc
                                                   Balance Sheet
                                            Main Document     Page 25 of 27
                                                   As of March 31, 2019
                                                      Mar 31, 19

ASSETS
   Current Assets
         Checking/Savings
             Commerce CK#7371 (Operating)               20,537.00
             Commerce CK#7398 (Payroll)                     35.00
             Commerce CK#7401 (Tax)                        352.72
         Total Checking/Savings                         20,924.72
         Accounts Receivable
             Accounts Receivable                       853,698.23    **Invoices to Clients for work completed
             Contracts Signed - Not Invoiced          2,792,708.18   **Yet to be invoices as work‐in‐proces
         Total Accounts Receivable                    3,646,406.41
   Total Current Assets                               3,667,331.13
   Fixed Assets
         Furniture & Fixtures                           10,000.00
         Leasehold Improvements                           5,000.00
         Office Equipment                               62,059.68
   Total Fixed Assets                                   77,059.68
TOTAL ASSETS                                          3,744,390.81
LIABILITIES & EQUITY
   Liabilities
         Current Liabilities
             Accounts Payable
                  Accounts Payable                     349,300.39    ** vendor invoices received
             Total Accounts Payable                    349,300.39
             Credit Cards
                  American Express                      21,607.37    *
                  Bento - CLOSED                              0.00
                  Bento - NEW                              -536.04
                  Bento_Office Manager 4460               6,147.65
                  BOA Corp Account - 3063               21,301.63    *
             Total Credit Cards                         48,520.61
             Other Current Liabilities
                  IRS Payable                            -6,403.82
                  Loan from Vyachesslav Borisov         19,500.00    *
                  Payroll Clearing                      33,648.60
                  Payroll Liabilities                  276,630.44    *
                  Unearned Contract Revenue             88,471.85
                  Vendor Contracts Recognized         1,773,645.33   ** Vendor contracts work‐in‐proces
             Total Other Current Liabilities          2,185,492.40
         Total Current Liabilities                    2,583,313.40
         Long Term Liabilities
             GTR Source LLC                             37,820.12    *
             RDY Holdings LLC                           35,000.00    *
             Richmond Capital                           37,820.12    *
             Yellow Stone Capital                      118,478.24    *
             YES Lender                                 40,583.35    *


                                                             32                                                 Page 1 of 2
                                      Doc DDC
                                          278 Group   Inc - updated
Accrual Basis
    Case 2:18-bk-17029-BB                      Filed 04/16/19   Entered 04/16/19 15:53:35   Desc
                                              Balance Sheet
                                       Main Document     Page 26 of 27
                                              As of March 31, 2019
                                                 Mar 31, 19

        Total Long Term Liabilities               269,701.83
   Total Liabilities                             2,853,015.23
   Equity
        Retained Earnings                        1,146,332.28
        Shareholder Contributions                  34,820.25
        Shareholder Distributions                   -2,317.00
        Net Income                                -287,459.95
   Total Equity                                   891,375.58
TOTAL LIABILITIES & EQUITY                       3,744,390.81




                                                        33                                  Page 2 of 2
Case 2:18-bk-17029-BB         Doc 278 Filed 04/16/19 Entered 04/16/19 15:53:35                     Desc
                               Main Document    Page 27 of 27



                                         Questionnaire

   1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt,             Yes   No
   except as have been authorized by the court? If “yes”, explain below:
                                                                                                     ___   _X_

   2. Has he debtor-in-possession during this reporting period provided compensation or              Yes   No
      remuneration to any officers, directors, principals, or other insiders without appropriate
      authorization? If “yes” explain below:                                                         ___   _X_



   3. State what progress was made during the reporting period towards filing a plan of
      reorganization:




   4. Describe potential future developments which may have significant impact on the case:



   5. Attach copies of all Orders granting relief from automatic stay that were entered during the
      reporting period.

   6. Did you receive any exempt income this month, which is not set forth in the operating          Yes    No
      report? If “yes” please set forth the amounts and sources of the income below:
                                                                                                     ___   _X_



   I, Vyacheslav Borisov, Chief Executive Officer, declare under penalty of perjury that I have read and
   understood the foregoing debtor-in-possession operating report and that the information contained
   herein is true and complete to the best of my knowledge.



                                                                                     4/15/2019
    Principal for Debtor-in-Possession                                                  Date




                                                  34
